CONSULTING AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into as of this 14th day of
May 2013 by and between Caro Capital, LLC., a Florida corporation, with offices
at 220 Congress Park Drive, Suite 303 Delray Beach FL 33445 (''Caro' or the
“Consultant”), and Crown Alliance Capital Limited, a Nevada corporation, with
offices at 2985 Drew Road, Suite 217, Mississauga, ON L4T 0A4, Canada (“CACL” or
the “Company” (together the “Parties”).

 

WHEREAS, Consultant is in the business of providing services for management
consulting business advisory shareholder information and public relations:

 

WHEREAS, the Company deems it to be in its best interest to retain Consultant to
render to the Company such services as may be needed: and

 

WHEREAS, the Parties desire to set forth the terms and conditions under which
Consultant shall provide services to the Company

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other valid consideration receipt of which is hereby acknowledged
the Parties agree as follows:

 

Term of Agreement

 

The Agreement shall remain in effect from the date hereof through the expiration
of a period of six months from the date hereof (the “Term”), and thereafter may
be renewed upon the mutual written consent of the Parties.

 

Nature of Services to be rendered

 

During the Term and any renewal thereof: Consultant shall use its best efforts
to: (a) provide the Company with corporate consulting services in connection
with introductions to other financial relations companies and other financial
services: (b) contact the Company’s existing shareholders, responding in a
professional manner to their questions and following up a appropriate; and (c)
introduce the Company to various securities dealers, investment advisors,
analysts, funding sources and other members of the financial community with whom
it has established relationships, and generally assist the Company in its
efforts to enhance its visibility in the financial community (collectively the
“Services”). It is acknowledged and agreed by the Company that Consultant
carries no professional licenses, and is not rendering legal advice or
performing accounting services, nor acting as an investment advisor or
brokerage/dealer within the meaning of the applicable state and federal
securities laws. The Services of Consultant shall not be exclusive nor shall
Consultant be required to render any specific number of hours or assign specific
personnel to the Company or its projects, however it is anticipated and agreed
upon by both parties that considerable time and resources will be required to
fulfill the obligations to the Company under this agreement.

 

Disclosure of Information

 

Consultant agrees as follows:

 

1

 

 

The Consultant shall NOT disclose to any third party any material non-public
information or data received from the Company without the written consent and
'approval of the Company other than :(i) to its agents or representatives that
have a need to know in connection with the Services hereunder; provided such
agents and representatives have a similar obligation to maintain the
confidentiality of such information: (ii) as .may be required by applicable law:
provided. Consultant shall provide prompt prior written notice thereof to the
Company to enable the Company to seek a protective order or otherwise prevent
such disclosure: and (iii) such information as becomes publicly known through no
action of the Consultant, or its agents or representatives.

 

Compensation

 

The following represents the compensation to be received by the Consultant in
connection with rendering the Services hereunder.

 

During the Term of this Agreement, the Company will pay to the Consultant the
sum of two thousand ($2,000.00) dollars per month: Upon execution of the
Agreement, the Consultant shall purchase and the Company will issue to the
Consultant 2,000,000 shares of the Company's restricted common stock (symbol:
SNPD) for a total purchase price of $2,000.00 (the Restricted Stock"') as per
the Investment Representation Letter ( incorporated by reference into the
Agreement and attached as Addendum A).

 

Representations and Warranties or the Consultant

 

In order to induce the Company to enter into this Agreement, the Consultant
hereby makes the following unconditional representations and warranties:

 

In connection with its execution of and performance under this Agreement, the
Consultant has not taken and will not take any action that will cause it to
become required to make any filings with or to register in any capacity with the
Securities and Exchange Commission (the “SEC”), the FINRA, the securities
commissioner or department of any state, or any other regulatory or governmental
body or agency. Neither the Consultant nor any of its principals is subject to
any sanction or restriction imposed by the SEC, the FINRA, any state securities
commission or department, or any other regulatory or governmental body or
agency, which would prohibit, limit or curtail the Consultant's execution of
this Agreement or the performance of its obligation hereunder.

 

The Consultant is permitted to provide consulting services to any corporation or
entity engaged in a business identical or similar to the Company's so long as no
Company information is disclosed without prior consent from the company.

 

Representations and Warranties of the Company

 

In order to induce the Consultant to enter into this Agreement, the Company
hereby makes the following unconditional representations and warranties:

 

The Company is not subject to any restriction imposed by the SEC or by operation
of the 1933 Act, the Exchange Act of 1934, as amended (the “1934 Act”) or any of
the rules and regulations promulgated under the 1933 Act or the 1934 Act which
prohibit its execution of this Agreement or the performance of its obligations
to the Consultant set forth herein. The Company has not been sanctioned by the
SEC, FINRA or any state securities commissioner or department in connection with
my issuance of its securities. All payments required to be made on time and in
accordance with the payment terms and conditions set forth herein.

 

2

 

 

Compliance with Securities Laws

 

The Parties acknowledge and agree that the Company is subject to the
requirements of the 1934 Act, and that the 1933 Act. the 1934 Act, the rules and
regulations promulgated thereunder arid the various state securities laws
(collectively, "'Securities Laws") impose significant burdens and limitations on
the dissemination of certain information about the Company by the Company and by
persons acting for or on behalf of the Company. Each of the Parties agrees to
comply with all applicable Securities Laws in carrying out its obligations under
the Agreement and without limiting the generality of the foregoing, the Company
hereby agrees (i) all information about the Company provided to the Consultant
by the Company. which the Company expressly agrees may be disseminated to the
public by the Consultant in providing any public relations or other services
pursuant to the Agreement, shall not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements made,
in light of the circumstances in which they were made, not misleading. (ii) the
Company shall promptly notify the Consultant if it becomes aware that it has
publicly made any untrue statement of a material fact regarding the Company or
has omitted to state any material fact necessary to make the public statements
made b)' the Company, in light of the circumstances in which they were made not
misleading, and (iii) the Company shall promptly notify the Consultant of any
“quiet period” or “blackout period” or other similar period during which public
statements by or on behalf of the Company arc restricted by any Securities Law.
Each Party (an “indemnifying party”) hereby agrees, to the full extent permitted
by applicable law, to indemnify· arid hold harmless the other Party (the
“indemnified party”) for any damages caused to the indemnified party by the
indemnifying party’s breach or violation of any Securities Law, except to the
extent that the indemnifying party's breach or violation of a Securities Law is
caused by the indemnified party's breach or violation of the Agreement, or any
Securities Law.

 

Issuance of Restricted Stock to Consultant

 

The Restricted Stock shall be issued as fully-paid and non-assessable
securities. The Company shall take all corporate action necessary for the
issuance Restricted Stock, to be legally valid and irrevocable, including
obtaining the prior, approval of its Board of Directors;

 

The Company’s counsel must, within five (5) business days of receiving written
notice from the Consultant, provide an opinion letter to the Consultant and the
Transfer Agent for the Company's Restricted Stock addressing the permissible
resale of the Restricted Stock (pursuant to Rule 144 of the Securities Act of
1933) transferred to the Consultant under this Agreement.

 

Indemnification of Consultant by the Company.

 

The Company acknowledges that the Consultant relies on information provided by
the Company in connection with the provisions of Services hereunder and
represents that said information does not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements made, in light of the circumstances in which they were made, not
misleading, and agrees to hold harmless and indemnify the Consultant for claims
against the Consultant as a result of any breach of such representation and for
any claims relating to the purchase and/or sale of the Company's securities
occurring out of or in connection with the Consultant's relationship with the
Company including. without limitation, reasonable attorney's fees and other
costs arising out of any such claims; provided, however, that the Company will
not be liable in any such case for losses, claims, damages, liabilities or
expenses that arise from the gross negligence or willful misconduct of
Consultant.

 

3

 

 

Indemnification of the Company by the Consultant.

 

The Consultant shall identify and hold harmless the Company and its principals
from and against any and all liabilities and damages arising out of any the
Consultant's gross negligence or intentional breach of its representations,
warranties or agreements made hereunder.

 

Applicable Law.

 

This Agreement shall be governed by the laws of the State of Florida. The
parties agree that, should any dispute arise concerning this Agreement, the
venue for the dispute shall be the Courts of Palm Beach County, Florida, using
Florida law without reference to any choice of law considerations.

 

Entire Understanding/Incorporation of other Documents.

 

The Agreement contains the entire understanding of the Parties with regard to
the subject matter hereof. superseding any and all prior Agreements or
understandings whether oral or written, and no further or additional agreements,
Promises, representations or covenants may be inferred or construed to exist
between the Parties.

 

No Assignment or Delegation Without Prior Approval.

 

No portion of the Agreement or any of its provisions may be assigned, nor
obligations delegated, to any other person or party without the prior written
consent of the Panics except by operation of law or as otherwise set forth
herein.

 

Survival of Agreement.

 

The Agreement and all of its terms shall inure to the benefit of any permitted
assignees of or lawful successors to either Party.

 

Independent Contractor.

Consultant agrees to perform its consulting duties hereto as an independent
contractor. Nothing contained herein shall be considered to as creating an
employer employee relationship between the parties to this Agreement.

 

No Amendment Except in Writing.

 

Neither the Agreement nor any of its provisions may be altered or amended except
in a dated writing signed by the Parties.

 

Wavier of Breach.

 

No waiver of any breach of any provision hereof shall be deemed to constitute a
continuing waiver or a waiver of any other portion of the Agreement.

4

 

Severability of the Agreement.

 

Except as otherwise provided herein, if any provision hereof is deemed by
arbitration or a court of competent jurisdiction to be legally unenforceable or
void, such provision shall be stricken from the Agreement and the remainder
hereof shall remain in full force and effect.

 

Non-Circumvention. The parties agree that confidential information shall not be
used for the enrichment, directly or indirectly, of the Recipient or its
affiliates, without the express written consent of Owner. The parties further
agree that following receipt of Confidential Information from Owner including
but not limited to relationships and business contacts, Recipient shall not
contract or attempt to sell to, transact with or purchase from Owner-provided
sources without the written permission from Owner unless (i) a business
relationship between Recipient and Owner-provided source predated this
Agreement, and (ii) Recipient can substantiate exchanges specific to the
Owner-disclosed information between Recipient and the Owner-provided source
prior to the date of the signing of this Agreement.

 

Termination of the Agreement.

 

The Company may terminate the Agreement, with or without cause, by providing
written notification to the Consultant. The Agreement will terminate thirty days
following the date of the written notification by the Company ("Date of
Termination"). In the event of termination of the Agreement by the Company, the
Consultant shall be entitled to keep any and all fees. Company stock or other
compensation it received from the Company under the Agreement prior to the Date
of Termination.

 

Counterparts and Facsimile Signature.

 

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Execution and delivery of this Agreement
by exchange of facsimile copies hearing the facsimile signature of a party
hereto shall constitute a valid and binding execution and delivery of this
Agreement by such party. Such facsimile copies shall constitute enforceable
original documents.

 

No Construction Against Drafter.

 

The Agreement shall be construed without regard to any presumption or other
requiring construction against the Party causing the drafting hereof:

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.

 

Crown Alliance Capital Limited Caro Capital, LLC   By: /s/ Lorranie Fusco By:
/s/ Brian S. John Lorranie Fusco, CEO Brian S. John, Partner

 



5

 

